Citation Nr: 0824186	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints with history of left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1964.  She had active duty for training from March 1976 to 
August 1976, and from October 1976 to September 1978.  A VA 
Form 70-3101-4, responded to in March 1997, noted that the 
veteran's exact dates of active duty for training could not 
be verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In April 2005 the veteran appeared at the RO before the 
undersigned Veterans Law Judge and delivered sworn testimony, 
including regarding the issue on appeal.  This case was most 
recently before the Board in November 2006 and was remanded 
for additional development.

The Board notes that the November 2006 Board decision denied 
the veteran's claims of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for right breast carcinoma, status post right modified 
radical mastectomy, and entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for myocardial infarction, status post coronary artery 
bypass.  While these issues were listed on the March 2008 
supplemental statement of the case, these issues are not 
currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The November 2006 Board decision remanded the issue on appeal 
and directed that three development actions be undertaken, 
including an additional attempt to verify the veteran's 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) service, an additional attempt to obtain 
additional service medical records, and schedule the veteran 
for a VA examination.  While Social Security Administration 
records were subsequently received, in June 2007, and service 
personnel records were received in January 2008, the record 
does not reflect AOJ consideration of this additional 
evidence.  Indeed, such action is not documented in the March 
2008 supplemental statement of the case.  Further, the Board 
notes that it appears the March 2008 supplemental statement 
of the case was issued without consideration of the November 
2006 Board remand.  In this regard, the Board notes that the 
November 2006 Board remand is not listed in the March 2008 
supplemental statement of the case, and not all actions 
requested therein have been completed.  In this regard, the 
record does not reflect that additional service medical 
records were received or documented as unobtainable, nor was 
the veteran scheduled for a VA examination.  

As the record does not reflect (or document) that all action 
requested in the November 2006 Board remand has been 
accomplished, the issue is again remanded for the requested 
development.  Stegall v. West, 11 Vet App 268 (1998).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Contact the appropriate source(s) and 
make another attempt to verify the 
veteran's exact and complete dates of 
active duty for training and inactive 
duty training.

2.  Contact the appropriate source(s) and 
attempt to secure the veteran's service 
medical records pertaining to the period 
of active service from July 1963 to April 
1964.  If there are no additional 
available service medical records, that 
fact should be documented in the record 
on appeal.

3.  The AOJ should then arrange for the 
veteran to be scheduled for the 
appropriate VA examination.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current left ankle or any other 
joint disorder that is related to her 
active military service.  The examiner is 
also requested to state whether the 
veteran has "systemic" or rheumatoid 
arthritis, or osteoarthritis (to include 
traumatic osteoarthritis).  The examiner 
must explain the rationale for all 
opinions given.

4.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for arthritis of multiple 
joints with history of left ankle sprain.  
The claim should be reviewed on the basis 
of all evidence of record, to include all 
additional evidence received subsequent 
to the April 2006 supplemental statement 
of the case, and not considered in the 
March 2008 supplemental statement of the 
case.  If the benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and her 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




